UNITED STATES DISTRICT COURT
STATE OF NEW YORK, COUNTY OF EASTERN DISTRICT

Attorneys: Company: JACOBS PC PH: (212) 518-3027
Addrege: 8002 KEW GARDENS ROAD KEW GARDENS, NY 11448

SHHA LLC

vs

INDEX #, 20-CV-03574-DRH-AYS
Date Fited:

Cilent's File No,; shhave, opal

OPAL HOLDINGS LIC ET AL

 

STA Te ie county or MON MaLiny
ci He Nea , balng duly
uth 4 10

Deponent is not a party nee is over 18 years of age. On 10: q :

ary
a “10LIVE (1, LAKE Won N73 O70 |

Dafandani

S8.: AFFIDAVIT OF SERVICE
swom deposes and saya: .
at 40pm ,

 

 

 

 

{ —, deponent served the within
SUMMONS AND COMPLAINT IN A CIVIL ACTION
on SHAYA PRAGER , Defendant therein namad.

 

 

HT INDIVIDUAL By delivering a true copy of each to sald recipient personally; deponent knew the person served to he tha person

daecribed as sald person therein.
#2 CORPORATION By delivering thereat a true copy of each to

 

ihe person so served to ba the

and that deponent knew

 

to accept service on bahalf of the comparatlon.

#8 SUITABLE By delivering a true copy of each to John Dee.

AGEPERSON Sald premisesis recipient's [ } actual place of business
#4 AFPIXIN

TODCOR f[  ) dwalling house (place of abode) within the state.

of tha corporation, and aulhorized to

a person of sultabla age and discretion.

yt dwaeiling house (uaual placa of abode) within the slate.
G By affixing a true copy of each to the door of said premises, which is recipient's:

( )} actual piace of business

Deponent was unable, wlth dua aligance to find recipient or a person of suitable age and discretion, having called
day oa at

 

 

 

 

 

 

thereat an the
cn the day of at
on the day of at
on the day of al
asmaccopy on__f0- [0-107

, depenent completed service

oO

under the last two sections by depositing 2 copy of the
to the above addsass in a fst Class

 

eye cust
and by Certified Mall #
WBNON-SRVC After duo search, careful Inqu

 

[ ]Addrass does notexit  [ ] Other:

ostpald properly addressed envelopa marked "Personal and ConfidentlaF ip ano cia! depository under the exclusive
e aa io ya the United Slates Post Office in the State of ts ens

and difigant altampts, { have been unable to effect process upon the personentily
oO being served because of the following: { ] Unknown at Address

[ ]Evading § ] Moved left no forwarding

 

#7 DESCRIPTION A description of the Defendant, or other person served, or sp
Sex: Calor of skin: waite Color of halr:
{sowiNWl, 2008) Weight:

Olher Features:

en to on behalf of the Defandant la as followa: tt
Age: Haight

 

aa WHLEFES Subposna Fea Tanderad in the amount of

#9 MILITARYSRVG Deponent asked pean spoken to whether tha reciplant was prasenily In milllary servic of ie United States Govemment or af the Slate
CO of and was informed thal recipleni was not, Reciplent wore ordinary clvillan clothas and no maulitery u

 

_tilils,
+ +

t F
aS yREN tay te,

#10 OfHFR

 

 

 

Please Print Nama Bofow Signalura

MAChped Wein She (lec—
Job # 1490515

 

 
